Citation Nr: 1223786	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to July 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issue of entitlement to service connection for tinnitus has been raised by the record.  See August 2009 VA audiometric examination report.  This issue has not been adjudicated by the agency of original jurisdiction, it is not currently on appeal, and it is referred to the RO for further clarification and action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: cold injuries of the left foot with residual dysthesias, paresthesias, and hyperemia, evaluated as 30 percent disabling; cold injuries of the right foot with residual dysthesias, paresthesias, and hyperemia, evaluated as 30 percent disabling, and bilateral hearing loss, evaluated as 20 percent disabling; his combined rating is 70 percent.   

2.  Factors warranting a referral for TDIU on an extraschedular basis are not present. 


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.16(a), (b) (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran asserts that he is entitled to TDIU.  In various records, he has asserted that he cannot work due to his foot symptoms, which prevent him from standing or walking "for any length of time."  He states that he had to quit his last job as a dealer in a casino due to his inability to stand.  See Veteran's claim, received in August 2009.  

The Veteran's claim (VA Form 21-8940), received in August 2009, shows that the Veteran stated that he had been most recently been employed by a casino, from January 1996 to March 1996.  He indicated that he had quit because he could not stand long enough.  No other employment was listed. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: cold injuries of the left foot with residual dysthesias, paresthesias, and hyperemia, evaluated as 30 percent disabling; cold injuries of the right foot with residual dysthesias, paresthesias, and hyperemia, evaluated as 30 percent disabling, and bilateral hearing loss, evaluated as 20 percent disabling.  His combined rating is 70 percent.   

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2011), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

VA progress notes show that the Veteran uses hearing aids.  They show that he has a number of nonservice-connected disabilities, to include diabetes mellitus, congestive heart failure, obesity, hypertension, coronary artery disease, osteoarthritis of the knees, and a pacemaker.  They show that in April 2009, he was recommended for the MOVE program, and essentially encouraged to use his home exercise machine more often, however, he reported that he would be in and out of town going to fishing tournaments and he declined referral.  In June 2009, he sustained a finger injury associated with unloading his friend's golf cart from a trailer.  In September 2009, the Veteran received treatment for complaints of back pain after lifting a heavy cage into a pick-up truck.  He was also treated for complaints of right foot pain.  Overall, his hearing aids were serviced on a number of occasions.  

A VA examination report, dated in September 2009, shows that the Veteran complained of constant daily bilateral foot pain and burning.  He reported that he had last worked in 1996, dealing cards in a casino, but that he had to quit because he was expected to stand for 40 minutes, followed by a 20-minute break, and he could not do this.  He asserted that he could not stand for jobs in the work force, and that he could not obtain desk jobs due to his lack of education.  His other medical conditions were noted to include a pacemaker, diabetes mellitus, AAA (abdominal aortic aneurysm), congestive heart failure, and neuropathy pains.  The diagnoses noted bilateral foot cold injuries with residuals including dysthesias, paresthesias, and hyperemia.  Effects were noted to be "prevents" (sports), "severe" (exercise), "moderate" (chores, recreation), and "none" (feeding, bathing, dressing, toileting, grooming, driving).  The examiner concluded that the Veteran's prior trade of dealing cards while standing on his feet was extremely difficult and due to his service-connected foot condition, which he was unable to perform that job.  The examiner further stated, "However, due to other reasons (physical ability and education status), the Veteran is not able to have other gainful employment in different fields (such as a desk job, or office setting with sitting down) is not due to his service-connected feet condition."  

A VA audiometric examination report, dated in August 2009, shows that the Veteran reported that he was retired, and that he had been a fisherman most of his career, with other employment as running a "videogame route (traveling to bars to check equipment)," and dealing cards.  He stated that he had to quit dealing cards because he could not stand for 8 hours at a time.  The diagnosis notes bilateral sensorineural hearing loss.  The examiner stated that the Veteran's test results indicated no significant change in hearing sensitivity in either ear (his last VA audiometric examination was in 2007).  The examiner concluded, "With amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities."  

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, although he may not be able to perform employment as card dealer, the issue is not whether he is able to perform any specific job.  See 38 C.F.R. § 4.16(b).  Here, two VA examiners have essentially determined that he is not unemployable due to either his foot symptoms, or his hearing loss symptoms.  Given the foregoing,  the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded VA examinations.  A response from the Social Security Administration (SSA), dated in August 2009, shows that the SSA essentially indicated that it had no records for the Veteran, and that any records would have been destroyed.  In September 2009, the RO issued a memorandum to the effect that all efforts to obtain the SSA's records have been exhausted, that further attempts would be futile, and that based on these facts, the record is not available.  That same month, the RO notified that Veteran and his representative that any further attempts to obtain the SSA's records would be futile.  See 38 C.F.R. § 3.159(d), (e) (2011).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
ORDER
The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


